Eschweiler, J.
(dissenting). When at the time of the sale the plaintiff undertook to state the condition of the horse’s legs, I think he was legally and morally bound to tell the whole truth. His then statement, while knowing of the existence of the serious defect not disclosed, should be held to amount to an assertion that there was no other defect than the one he specifically mentioned. His concealment of the other material fact ought to be considered, under the facts disclosed, fraud, as a matter of law. ■